UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Massachusetts Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early 2011. > For the six months ended May 31, 2012, Vanguard Massachusetts Tax-Exempt Fund returned 5.76%. > The fund’s holdings in longer-term bonds helped it to outpace its benchmark, but its focus on high-quality securities caused its return to lag that of its peer group. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 1.99% 3.23% 1.73% 4.03% 5.76% Barclays MA Municipal Bond Index 5.40 Massachusetts Municipal Debt Funds Average 7.16 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.41 $10.83 $0.177 $0.000 1 Chairman’s Letter Dear Shareholder, The Massachusetts municipal bond market turned in a strong performance for the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by almost 2 percentage points even as the fiscal situation of state and local governments remained challenging. Vanguard Massachusetts Tax-Exempt Fund returned 5.76%. Its holdings in longer bonds, where investor demand was especially strong, helped it outpace the 5.40% return of its benchmark index. But the fund’s focus on higher-quality bonds led it to underperform its peer group’s average return of 7.16%. With many investors willing to take on greater risk for more potential yield, longer-maturity and lower-quality bonds performed the best. As a result of the solid demand for munis, capital appreciation accounted for more than two-thirds of the fund’s total return. As bond prices rose, the fund’s 30-day SEC yield for Investor Shares fell to 1.99% from 2.53% six months earlier. (Bond yields and prices move in opposite directions.) Please note that in March we replaced the benchmark index for the Massachusetts Tax-Exempt Fund. The new index is a better gauge for the fund because, unlike 2 the prior benchmark, it is limited to tax-exempt bonds from Massachusetts issuers and includes bonds across the maturity spectrum. There are no changes to the fund’s objective, investment strategies, or policies. Also, although the fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT), as of May 31 the fund owned no securities that would generate income distributions subject to the AMT. Bonds benefited from investors seeking safety and yields Massachusetts municipal bonds’ return of more than 5% was well ahead of the broad U.S. taxable bond market’s return of more than 3% for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Investors’ search for yield supported demand for munis The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall, as they respond with a lag to the declines seen in property values. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.17% 1.12% The fund expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the fund’s annualized expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Massachusetts Municipal Debt Funds. 4 according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Bay State (see the accompanying chart). In this environment, many state and local governments have shied away from initiating significant new spending projects. Much of the issuance of tax-exempt municipal bonds has been aimed at refinancing existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. In Massachusetts, new bond issuance was well below the pace of the general municipal bond market. Throughout the muni market, the hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds over shorter-term securities supported the fund relative to its benchmark during the period. Demand for the higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Another contributor to the fund’s relative performance was its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. (Their general-obligation counterparts, which depend on general tax revenues, are more affected by economic cycles.) On the other hand, as I mentioned earlier, the fund’s performance for the period was held back somewhat by its orientation toward higher-quality securities. During the six months under review, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the fund. Massachusetts tax revenues are recovering Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 5 With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but on cash realized by selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to download the Vanguard research paper Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when—not if—more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard Massachusetts Tax-Exempt Fund returned 5.76%. The fund outpaced its new benchmark index, which returned 5.40%, but trailed the 7.16% average return of peer-group funds. (The move to a new benchmark is discussed in the Chairman’s Letter.) The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor short-term yields near zero and reiterated its view that rates would remain very low through late 2014. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Patient investors in the Massachusetts Tax-Exempt Fund have done well since then: From January 31, 2011, to May 31, 2012, the fund returned about 15%, compared with about 10% for taxable bonds and not quite 4% for stocks (based Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Soure: Vanguard. 7 on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession. Fortunately, Massachusetts’ economy appears to be recovering a bit more quickly than the nation’s, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. The bank’s index for Massachusetts rose by 9% from its low point in July 2009 to May 2012, compared with a 6% rise for the national economy. (The index combines data on jobs, manufacturing, and wage and salaries.) Like many other issuers nationwide, the commonwealth and local governments are taking advantage of low interest rates to call in and replace higher-interest bonds; at the same time, they are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average of one-third over the 15 years through 2010. Management of the fund As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield municipal bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity munis, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally look for in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between short- and long-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from the portfolio, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, with an emphasis on hospitals. 8 By and large, yields of Massachusetts bonds have been lower than those of the national muni market, and prices have been relatively stable, in part because of a lower rate of new-bond issuance compared with the nation overall. (So far in calendar 2012, Massachusetts’ bond supply rose about 6%, compared with about 76% for the general muni market.) Additionally, a significant portion of the Commonwealth’s bond volume has come from typically large, higher-quality issuers, such as the Massachusetts Bay Transportation Authority, which tend to yield less than smaller, lower-quality issues. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2012 9 Massachusetts Tax-Exempt Fund Fund Profile As of May 31, 2012 Financial Attributes Barclays MA Barclays Muni Municipal Bond Bond Fund Index Index Number of Bonds 245 1,633 46,824 Yield to Maturity (before expenses) 2.1% 2.0% 2.4% Average Coupon 4.8% 5.0% 4.9% Average Duration 6.4 years 7.1 years 7.3 years Average Effective Maturity 6.9 years 6.5 years 5.7 years Ticker Symbol VMATX — — Expense Ratio 1 0.17% — — 30-Day SEC Yield 1.99% — — Short-Term Reserves 5.7% — — Volatility Measures Barclays Barclays MA Municipal Muni Bond Bond Index Index R-Squared 0.99 0.98 Beta 1.05 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 9.9% 1 - 3 Years 5.0 3 - 5 Years 20.2 5 - 10 Years 48.0 10 - 20 Years 12.8 20 - 30 Years 4.1 Distribution by Credit Quality (% of portfolio) AAA 27.7% AA 53.9 A 13.3 BBB 4.6 BB 0.1 Not Rated 0.4 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.16%. 10 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 Spliced MA Tax-Exempt Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 4.78% 0.80% 5.58% 6.67% 2003 4.51 2.19 6.70 6.45 2004 4.13 -0.88 3.25 3.82 2005 4.12 -0.59 3.53 3.43 2006 4.38 2.16 6.54 6.13 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 1.73 4.03 5.76 5.40 Spliced MA Tax-Exempt Index: Barclays 10 Year Municipal Bond Index through August 31, 2003, and Barclays MA Municipal Bond Index thereafter. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
